Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
) Date: July 17, 2007
James A. Janus, )
)
Petitioner, ) Docket No. C-07-328
) Decision No. CR1624
v. )
)
Social Security Administration. )
)
DECISION

Petitioner received an overpayment of pay in the amount of $781.44, on August 1, 2001,
by a direct deposit to his checking account with Wells Fargo Bank and was indebted to
the United States in that amount. The debt has been fully collected.

I, Background

Petitioner, James A. Janus, requested by letter dated March 19, 2007, review of an
overpayment from 2001 alleged by the Social Security Administration (SSA). According
to Petitioner’s request for review, his federal tax refund for 2005 was “confiscated” by the
Financial Management Service, U.S. Treasury (the Treasury). An April 7, 2006 letter
from the Treasury that Petitioner provided, shows that Petitioner’s entire tax refund of
$483 was applied to a debt Petitioner owed. The Treasury letter does not reveal the name
of the creditor for whom the debt was collected or the source of the debt. The request for
review was received at the Civil Remedies Division of the Departmental Appeals Board
(DAB) on March 26, 2007 and assigned to me for hearing and decision on March 28,
2007.
2

On April 25, 2007, I issued an Order To Show Cause for why this case should not be
dismissed. I further ordered, in the event that SSA agreed to and/or requested my review
of this matter, that SSA file a complete copy of its records related to this debt and to
advise me whether an existing Interagency Agreement between the DAB and the SSA be
applied to this case. I further provided that Petitioner could file any additional evidence
or argument in response to the records and argument submitted by SSA. On May 16,
2007, I granted an SSA request for an extension of the time to respond to my Order To
Show Cause and also extended the period for Petitioner to respond.

On May 17, 2007, SSA filed its response to the Order To Show Cause (SSA Brief) and
the agency record related to the debt marked as exhibits 1 through 10 (SSA Exs.). On
May 24, 2007, Petitioner filed his letter in reply to the SSA filing (P. Brief).

Il. Discussion
A. There is authority or jurisdiction for my review of the alleged debt.

Petitioner alleges in his request for review that the Treasury collected his 2005 tax refund
to satisfy a claim by SSA that he was overpaid while employed by SSA. Petitioner
enclosed with his request for review documents reflecting that SSA notified him on
March 12, 2002, that he was overpaid $781.44 while employed by SSA. Petitioner
indicates in his request for review, and the March 12, 2002 SSA letter also shows, that he
was no longer employed by SSA when notified of the debt. A letter from Petitioner to the
SSA Office of Finance, dated March 20, 2002, reflects that he contested the alleged
overpayment of pay in the amount of $781.44 and submitted documents in support of his
allegations. Documents Petitioner submitted with his request for review do not include
any response from SSA to Petitioner’s March 20, 2002 letter.

Based upon the facts alleged by Petitioner and the documents he submitted, it is apparent
that this matter does not involve an offset against federal salary, which would be subject
to the requirements of 5 U.S.C. § 5514. Further, this matter does not involve an
administrative wage garnishment that would be subject to 31 U.S.C. § 3720D and 31
C.F.R. § 285.11. Rather, this matter involves an administrative offset subject to 31
U.S.C. §§ 3711 and 3716 and the Commissioner’s regulations at 20 C.F.R. §§ 422.301,
422.310, and 422.317. The statute and the regulations establishing the SSA procedure for
administrative offset do not accord a debtor a right to hearing or review by an
administrative law judge. Asa threshold matter, it was important to determine whether I
have jurisdiction or authority to conduct the review requested by Petitioner and to issue a
ruling, order, or decision with any effect. Hence, I issued the Order To Show Cause.
3

The Commissioner has provided by regulation, consistent with the requirements of 31
U.S.C. §§ 3711 and 3716, a procedure to be followed before an alleged debt may be
referred to the Treasury for administrative offset. Pursuant to 20 C.F.R. § 422.310(b)
(April 1, 2001), before a debt is referred to the Treasury for administrative offset, notice
will be given to the debtor. The notice is to advise the debtor: of the amount of the debt
that it is overdue; that the debt will be referred for administrative offset within 60
calendar days after the date of notice unless paid or challenged by the debtor; that the
debtor may inspect or copy records related to the debt; that the debtor may request that
SSA review the debt by submitting evidence to show he or she does not owe all or part of
the debt or that SSA cannot collect it; and that the debtor may request an installment plan.
The review is prescribed by 20 C.F.R. § 422.317(b) and (c). If the debtor requests review
and submits evidence, the regulation provides that SSA will not attempt to effectuate
administrative offset until it has considered all the evidence and sent the debtor findings
that the debt is overdue and enforceable. The regulation provides that findings shall be
written; include a supporting rationale; and will be the final agency action on the debtor’s
request for review. The regulation does not specify by whom the SSA review is to be
conducted.

In its submission dated May 17, 2007, SSA requests that I not dismiss Petitioner’s request
for review and that I determine that SSA’s debt claim against Petitioner was valid. SSA
cites an Interagency Agreement between SSA and the DAB dated December 7, 2006
(SSA Ex. 10) as authorizing the DAB to decide Petitioner’s request for review. The
agreement specifically refers to DAB review of certain enumerated appeals by states and
to final written determinations involving SSA employee debt determinations affecting
non-bargaining unit employees. In this case, there is no dispute that Petitioner is a former
SSA employee. It is alleged that the debt arose from an overpayment of pay during the
period of employment. While a strict reading of the interagency agreement may cause me
to conclude that it has no application to this case, in interpreting agreements I consider the
interpretation of a party to the agreement weighty, particularly in the absence of contrary
interpretations. Thus, I conclude it appropriate to exercise authority to review this case as
authorized by the agreement.

SSA does not advise me of any statutory or regulatory source for Petitioner’s due process
rights. After review of the evidence and arguments of the parties, I am satisfied that this
matter involves an administrative offset subject to 31 U.S.C. §§ 3711 and 3716 and the
Commissioner’s regulations at 20 C.F.R. §§ 422.301, 422.310, and 422.317. The statute
and the regulations establishing the SSA procedure for administrative offset do not accord
a debtor a right to hearing or review by an ALJ. Nevertheless, I recognize that within the
Commissioner’s authority to promulgate regulations under statutes he has authority to
authorize specific procedures in a particular case or class of cases. Certainly, Petitioner
should not be heard to complain that he is granted more due process than would be
4

accorded under the applicable statute and regulations. In this case, SSA requests that I
conduct a review of the evidence and issue a decision. I have granted both parties the
opportunity to present documentary evidence and arguments prior to my review and
decision. I find no requirement to conduct an oral hearing in this case. Accordingly, I
conclude that I do have jurisdiction to render a decision in this case. Absent any further
action by the Commissioner, this decision shall be treated as the final agency action in
this matter.

B. Petitioner was indebted to the United States in the amount of
$781.44 due to an overpayment of pay on or about August 1, 2001.

In his request for hearing dated March 19, 2007, Petitioner alleges that SSA’s claim is
related to his first payment of pay as an employee of SSA in San Diego. According to
Petitioner, he did not receive his first paycheck and he had to request a new one.
Petitioner further alleges that his first pay was actually by direct deposit and that he was
never “handed” a paycheck. Request for Hearing. He requested return of his pay and an
apology. SSA’s records reveal that Petitioner’s recollection of the facts may be faulty.

SSA has provided a letter dated July 7, 2006, addressed to Petitioner at apartment 4-G,
140 Walnut Street in San Diego. SSA Ex. 3. The address on the letter is the same as the
forwarding address on the Notification of Personnel Action dated September 28, 2001,
which reflects that Petitioner was terminated from government service. SSA Ex. 2. The
address on the letter is not the same as the return address on Petitioner’s request for
hearing or the Treasury letter attached to the notice of hearing that advised Petitioner of
the administrative collection. Thus, it is credible that Petitioner did not receive the July 7,
2006 SSA letter and that he was not aware of evidence in SSA’s possession prior to filing
this request for hearing.

Attached to the SSA letter to Petitioner dated July 7, 2006, is a copy of the face and verso
of a United States Treasury check, dated July 24, 2001, in the amount of $781.44, with
Petitioner’s name and address at apartment 4-G, 140 Walnut Avenue, San Diego, and the
notation “salary.” By comparing the signature on the request for hearing with that on the
back of the check, it is clear that Petitioner signed both. Banking marks on the back of
the check show that it was presented to the Wells Fargo Bank on July 24, 2001, and that it
was further processed by the Federal Reserve Bank in San Francisco on August 1, 2001.
SSA Ex. 3, at ii. Petitioner provided with his request for hearing copies of bank
statements from an account with Wells Fargo Bank with his name and the address 140
Walnut Avenue, apartment 4-G, San Diego. The statement dated August 14, 2001,
reflects a deposit on July 24, 2001, in the amount of $766.44, $15 less than the amount of
the United States Treasury check dated July 24, 2001. Request for Hearing; SSA Ex. 1, at
x. SSA has also submitted a leave and earnings statement for the pay period that ended
5

on July 14, 2001, which shows that a check in the amount of $781.44 was to be mailed to
Petitioner’s home address, apartment 4-G, 140 Walnut Avenue, San Diego. SSA Ex. 1, at
i. The evidence supports my conclusion that Petitioner did, in fact, receive, negotiate,
and deposit most of the proceeds of the United States Treasury check issued in the
amount of $781.44, as alleged by SSA.

The bank statement provided by Petitioner dated August 14, 2001, also reflects a direct
deposit on August 1, 2001, of “federal salary” in the amount of $781.44. Petitioner
admits in his request for hearing that this direct deposit payment was a substitute payment
for the first pay check that he allegedly never received. SSA argues that the issuance and
negotiation of the Treasury check and the duplicate direct deposit to Petitioner’s bank
account, both in the amount of $781.44, resulted in the overpayment of pay and debt to
the government in the amount of $781.44. SSA Brief at 2,7. SSA states that $396.05
was recovered from Petitioner’s final pay after his termination from government
employment. SSA Brief at 3; SSA Ex. 1, at viii. SSA sent Petitioner a letter dated March
12, 2002, addressed to him at 140 Walnut Avenue, apartment 4-G, San Diego, California.
The letter advised Petitioner that during his employment with SSA he incurred a payroll
overpayment in the amount of $781.44 and demanded payment of the entire amount. The
demand advised Petitioner that if he failed to pay he would be liable for interest and costs
of collection; that the debt could be withheld from any federal payments due him such as
a tax refund; that he could enter a repayment plan; that he could inspect and copy SSA
records related to the debt if he requested to do so; that he could present evidence and
challenge the alleged debt; that, upon challenge, SSA would conduct a review and
respond to Petitioner; and that he could seek waiver of the alleged debt. SSA Ex. 5. The
demand for payment was obviously in error as it did not account for the $396.05,
previously collected from Petitioner’s final pay. SSA concedes that the demand should
have been for payment of only $385.39. SSA Brief at 3.

Petitioner challenged the alleged debt by a letter dated March 20, 2002. Petitioner
acknowledged receipt of the March 12, 2002 SSA demand and notes that he received no
documentation. Petitioner asserts in his letter that he never received a check for $781.44
and that he requested to be paid and received a direct deposit in the amount of $781.44.
Petitioner submitted with his letter copies of his leave and earnings statements and pages
from his bank statements. Petitioner did not request to inspect and copy SSA records as
instructed by the demand or request a waiver of the debt. Petitioner indicates in his letter
that his return address was 140 Walnut Avenue, apartment 4-G, San Diego, California.
SSA Ex. 1.

According to SSA, Petitioner’s debt was reviewed, audited, and processed with 500 other
debt cases and sent to the Treasury for collection in September 2005. SSA Brief at 4.
SSA does not assert, and provides no evidence that it ever responded to Petitioner’s
6

March 20, 2002 letter. On April 7, 2006, the Treasury withheld $483.00 from Petitioner’s
2005 tax refund. SSA Brief at 4; SSA Ex. 7. Based upon various complaints from
Petitioner including a Congressional inquiry, SSA investigated Petitioner’s alleged debt.
On July 7, 2006, SSA sent Petitioner a letter addressed to 140 Walnut Avenue, apartment
4-G, San Diego. SSA advised Petitioner that it had reviewed the debt; concluded that
Petitioner had been overpaid $781.44; that $396.05 had been collected from his final pay
leaving a balance due of $385.39; that the balance due was subject to interest, penalty,
and administrative fees bringing the total debt due to $703.21; that $483 had been
collected from his 2005 federal income tax return leaving a balance of $220.21; that SSA
was waiving interest and penalties totaling $317.82 (this amounts to all interest, penalties,
and administrative fees, if any); and that $97.61 would be refunded to Petitioner. The
SSA letter also advised Petitioner that he could appeal the agency decision to the
Departmental Appeals Board. SSA Ex. 3. Unfortunately, the evidence shows that
Petitioner was receiving mail at an address on Hawley Boulevard in San Diego as early as
April 7, 2006 (SSA Exs. 7, 8), and it is credible that he never received the July 7, 2006
SSA letter.

In his May 24, 2007 response to the SSA brief and evidence, Petitioner alleges that he did
not receive the July 7, 2006 SSA letter and that he had moved to Hawley Boulevard in
November 2003. Petitioner concedes that he has shredded many records and now lacks
any documents with which to refute SSA’s evidence. Based upon Petitioner’s response, I
conclude that he no longer disputes the SSA claim of overpayment of pay in the amount
of $781.44, which amount has been fully collected.

III. Conclusion

For the forgoing reasons, I conclude that Petitioner received an overpayment of pay in the
amount of $781.44, on August 1, 2001, by a direct deposit to his checking account with
Wells Fargo Bank. The debt has been fully collected.

/s/

Keith W. Sickendick
Administrative Law Judge

